EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 4/5/2022, no claims were/remain cancelled; no claims were amended; no new claims was/were added. As a result, claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s argument on page 4 of Remarks filed on 4/5/2022 (“However, these registers BASE ADDR MEM, SIZE MEM, MCTL_XOCM, MCTL SO, and MCTL_AL are disposed within the flash controller 23 rather than being disposed in the first memory bank and second memory bank in the flash memory. Thus, Applicant respectfully submits that Circello is silent about the flash controller 23 being capable of allocating one or more XOM spaces in the flash memory according to the first and second XOM setting in the first and second memory banks.”) is persuasive.
Prior arts of record and further search does not explicitly teach the following limitations – “wherein the flash-memory controller allocates a first execute-only memory
 (XOM) setting and a second XOM setting in a first memory bank and a second memory bank of the flash memory, respectively; wherein the flash-memory controller allocates one or more XOM spaces in the flash memory according to the first XOM setting or the second XOM setting” in claims 1, 11, respectively, in view of all other limitations of claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Primary Examiner, Art Unit 2497